SUPPLEMENT Dated March 7, 2011 To The Current Prospectus ING GoldenSelect Premium Plus featuring The Galaxy VIP Fund Issued By ING USA Annuity and Life Insurance Company Through Its Separate Account B This supplement updates the prospectus. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Contact Center at 1-800-366-0066. 1. Effective on or about April 29, 2011 , the following Disappearing Portfolios, which are currently closed to new investments, will reorganize into and become part of the following Surviving Portfolios: Disappearing Portfolios Surviving Portfolios Columbia Federal Securities Fund, Variable Series Columbia Variable Portfolio – Short Duration U.S. Government Fund (Class 1) Columbia Large Cap Growth Fund, Variable Series Columbia Variable Portfolio – Large Cap Growth Fund (Class 1) Information Regarding the Portfolio Reorganizations: The reorganizations will be administered pursuant to a reorganization agreement, which have been approved by the board of trustees and the shareholders of the Disappearing Portfolios. The reorganizations are expected to take place on or about April 29, 2011, resulting in shareholders of the Disappearing Portfolios becoming a shareholder of the Surviving Portfolios. Each shareholder will thereafter hold shares of the Surviving Portfolios having equal aggregate value as shares of the Disappearing Portfolios, and the Disappearing Portfolios will no longer be available under the contract. Unless you provide us with alternative allocation instructions, all future allocations directed to the Disappearing Portfolios will be automatically allocated to the Surviving Portfolios. You may give us alternative allocation instructions at any time by contacting our Customer Contact Center at 1-800-366-0066. As of the relevant effective date noted above, any references in the prospectus to the Disappearing Portfolios as being available under the contract are deleted. In connection with the reorganizations described above, effective on or about April 29, 2011, the following investment portfolios will be added under the Contract. These investment portfolios will be closed to new investments. Fund Name Investment Adviser/ Investment Objective Subadviser Columbia Variable Portfolio – Short Investment Adviser: Seeks a high level of current income and Duration U.S. Government Fund (Class 1) Columbia Management safety of principal consistent with an Investment Advisers, LLC investment in U.S. Government and Government Agency securities. Columbia Variable Portfolio – Large Cap Investment Adviser: Seeks long-term capital growth. Growth Fund (Class 1) Columbia Management Investment Advisers, LLC GalaxyPremPlus – X.PGVIP-11 1 03/11 2. Effective April 29, 2011 , the following fund name changes apply to the investment portfolios that are currently open to new investments, and also reflect subadviser changes as noted: List of Fund Name Changes Former Fund Name Current Fund Name ING Wells Fargo Health Care Portfolio ING BlackRock Health Sciences Opportunities Portfolio Former Subadviser: Wells Fargo Funds Management, LLC Current Subadviser: BlackRock Investment Management, LLC ING Van Kampen Equity and Income Portfolio ING Invesco Van Kampen Equity and Income Portfolio ING Van Kampen Growth and Income Portfolio ING Invesco Van Kampen Growth and Income Portfolio GalaxyPremPlus – X.PGVIP-11 2 03/11
